         Case: 1:20-cv-00102-GHD-RP Doc #: 3 Filed: 05/20/20 1 of 1 PageID #: 16




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JAMES MACKIE GRIMES, II, et al.                                                          PLAINTIFF

V.                                                     CIVIL ACTION NO.: 1:20-CV-102-SA-RP

JASON MOORE, in his individual capacity                                           DEFENDANTS

                                      ORDER OF RECUSAL

         The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on May 19, 2020. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

         It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

         This, the 20th day of May, 2020.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
